DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: on page 14, lines 6-17 describes another embodiment 1B, but it is not labelled in figures, please correct.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal output units” in claim 1, which is elements 6 and 8 as seen in figure 2, page 21, lines 5-6, “response number detector” in claim 1, which is elements 20 and 40 in figure 1, page 21, lines 6-7, “timing identifier” in claim 1, which is element 45, page 21, line 8, page 19, lines 11-16, “timing corrector” in claim 1, which is element 56 and 57 in microcomputer 50, page 21, lines 11-12, page 8, lines 9-17, “response measuring unit” in claim 8 which is element 58, page 21, lines 13-14, and “temperature acquirer” in claim 9, which is element 48, page 21, lines 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga (JP 2016176750) in view of Oohata et al. (US 20180259629).
Re claim 1: Soga teaches an optical distance measurement apparatus (fig. 1, 4, 5 and 6) that measures a distance using a round-trip time of light to an object (paragraph 1 and 65), the apparatus comprising: an irradiator (30) configured to irradiate light waves to a region where the object is to be detected (paragraph 43, see fig. 1 and 5); a plurality of SPADs (paragraph 66, fig. 4) each configured to respond to incidence of a photon including a reflected wave of the light waves (paragraphs 66 and 67, fig. 1 and 5); a plurality of signal output units (122, 124) corresponding one-to-one to the plurality of SPADs (see fig. 4), the signal output units being each configured to output a pulse signal every time when corresponding one of the SPADs responds (paragraph 66, fig. 4); a response number detector (104, 106, 108) configured to detect a response number based on the pulse signal, the response number representing the number of the responding SPADs (paragraph 67-71); a timing identifier (112) configured to identify, based on a state of variation in the response number along a time series, a temporary timing that satisfies conditions where the state of variation is set in advance and identify a detection timing in accordance with the temporary timing, the detection timing representing a timing when the optical distance measurement apparatus detects light (paragraphs 72-76, histogram is a distribution of values for each instant in time, time series of response number, output pulses), but does not specifically teach a timing corrector configured to acquire a correction time representing a time difference between the temporary timing and a true timing corresponding to the distance to the object and set a timing corrected from the temporary timing by the correction time as the detection timing. Oohata teaches a timing corrector (23d/23e) configured to acquire a correction time representing a time difference between a temporary timing (t23) and a true timing (t22) corresponding to a distance to an object and set a timing corrected from the temporary timing (t23) by the correction time as the detection timing (see fig. 10, paragraph 95-98). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the timing corrector of Oohata with the detection system of Soga in order to ensure proper time measurement of the output pulses from the SPADs providing for appropriate corrections and more accurate distance measurements. 
Re claim 2: Sago as modified by Oohata teaches the optical distance measurement apparatus, wherein the timing identifier is configured to identify a timing when the response number reaches a maximum value as the temporary timing (Soga, paragraphs 72-76, peak value).
Re claim 3: Sago as modified by Oohata teaches the optical distance measurement apparatus, further comprising: a correction calculator (Sago, paragraph 78-79, Oohata, paragraphs 94-97) configured to calculate the correction time in accordance with a light-receiving environment for the optical distance measurement apparatus (Sago, paragraph 65-79, fig. 4, Oohata, paragraphs 94-97, fig. 10).
Re claim 4: Sago as modified by Oohata teaches the optical distance measurement apparatus, wherein the correction calculator is configured to calculate the correction time in accordance with an intensity of light entering the optical distance measurement apparatus (Sago, paragraph 65-79, fig. 4, Oohata, paragraphs 94-97, fig. 10).
Re claim 5: Sago as modified by Oohata teaches the optical distance measurement apparatus, wherein the correction calculator is configured to calculate the correction time by taking into account a response ratio relative to a total number of the SPADs (Sago, paragraphs 69-79, Oohata, paragraphs 94-97).
Re claim 6: Sago as modified by Oohata teaches the optical distance measurement apparatus, wherein the correction calculator is configured to calculate the correction time by taking into account an offset value representing the number of constantly responding SPADs (Sago, paragraphs 65-79, Oohata, paragraphs 94-97).
Re claim 7: Sago as modified by Oohata teaches the optical distance measurement apparatus, wherein the correction calculator is configured to calculate the correction time by taking into account the response number at the temporary timing and a response duration representing a time period when the responding the SPADs continues to respond (Sago, paragraphs 65-79, Oohata, paragraphs 94-97).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 8, the prior art of record individually or in combination fails to teach the optical distance measurement apparatus according to claim 7 as claimed, further comprising: more specifically in combination with a response measuring unit configured to monitor whether or not at least one of the SPADs responds to measure the response duration of the SPAD, wherein the correction calculator is configured to calculate the correction time by taking into account the response duration measured by the response measuring unit.
In regards to claim 9, the prior art of record individually or in combination fails to teach the optical distance measurement apparatus according to claim 7 as claimed, further comprising: more specifically in combination with a temperature acquirer configured to acquire a temperature of at least one of the SPADs or an ambient temperature of the SPAD, wherein the correction calculator is configured to calculate the response duration in accordance with the temperature and calculate the correction time by taking the response duration into account.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878